DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 7-14 of U.S. Patent No. 11034401. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1,3,4,5 and 6 in the current application are within claim 1 of US Patent 11034401;
Claim 2 in the current application are similar to claim 2 of US Patent 11034401;
Claims 7-14 in the current application are similar to claims 7-14 of US Patent 11034401.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (US 2017/0036718). Sanchez discloses a trailer comprising: 
a frame (9) comprising a front end, a rear end and sides (see figure 1); 
a wheel assembly (15) attached to the frame, the wheel assembly comprising an axle and a pair of wheels (Para. 0081); 
a tongue (10) attached to and extending from the front end of the frame, the tongue comprising a trailer coupler (see figure 1); and 
a pair of wheel covers (18,13, see figure 3) removably attachable to a top side of the frame –{{wherein one of ordinary skill in the art would have the knowledge that even welded fenders can be removed, wherein, the bottom part 13 of the wheel covers is also removed, as seen in figure 4}}-- to cover an upper portion of the pair of wheels (part 18 of the wheel cover), and removably attached to a bottom side of the frame to cover a lower portion of the pair of wheels (see part 13 of the wheel cover and figures 3 and 4).
Regarding claim 2, further comprising a winch assembly (51) comprising an upright post  and a winch attached to the upright post (see figure 24), the winch assembly attached to at least one of the tongue and the frame and disposed near the front end of the frame (see figure 24).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Knutsson (US 2001/0024026). Sanchez further discloses a frame with a front member, a rear member and side members (just the sides of the frame, see figure 1). Sanchez does not mention the rear member having a greater length than the front member. Knutsson discloses a trailer comprising, a front member (12, the most forward one as seen in figure 1); a rear member (12, the most rearward one); side members (10,11) forming the sides, wherein the rear member comprises a greater length than the front member and; the side members are disposed at an angle relative to the front member so that the distance between the side members increases from the front member to the rear member. It would have been obvious for one of ordinary skill in the art to modify Sanchez by making the frame longer in order to carry bigger objects and to change the shape of the frame for aesthetics or for personal choice, as the frame would have tubular members instead of being a single metal piece.
Regarding claim 4, wherein the combination of Sanchez and Knutsson ends with a frame having transverse members (other members 12 in between the most forward and most rearward one in Knutsson) connecting the sides members together.
Regarding claim 5, wherein the combination of Sanchez and Knutsson ends with the transverse members comprise an elongated transverse member (see member 12 in the middle of the trailer in figure 1 of Knutsson), wherein the wheel assembly is disposed in between the elongated transverse member and the rear member (which is the most rearward member 12 in Knutsson).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Mayfiled (US 2010/0084839). Sanchez does not mention a pivoting tongue attached to the underside of the frame. However, Mayfield discloses a folding trailer comprising: a tongue (27) that is pivotally attached to the underside of a trailer frame (see figure 2), wherein the trailer further comprises a stowed locking bracket (40) and a deployed locking bracket (41) attached to the underside of the frame, wherein the deployed locking bracket locks the tongue in the deployed position (see figure 2) extending beyond the front end of the frame and the stowed locking bracket locks the tongue –{{the stowed bracket locks the tongue as it does not permit for the tongue to be decoupled from the rest of the frame}}—in a stowed position retracted beneath the frame (see figure 7). It would have been obvious for one of ordinary skill in the art to modify Sanchez by attaching the tongue to the underside of the frame to include the stowed and deployed locking brackets, in order to fold and lock the tongue in a folded position, wherein placing the tongue under the frame protects the tongue from being exposed to the elements.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Wood (US 4519738). Sanchez does not mention a telescopic upright post. However, Wood discloses a trailer with a telescopic upright post (92) with a plurality of telescopic tubes (see figure 5) that extend the length of the upright post. ). It would have been obvious for one of ordinary skill in the art to modify Sanchez by adding a telescopic upright post, in order to extend the length of the post to secure lager loads, or just to elevate the height of the winch. The combination of Sanchez and Wood can be seen as the use of a known technique to improve similar devices (methods, or products) in the same way.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Howes (US 7360978). Sanchez further discloses handles (12) extending from the rear end of the frame (see figure 4). Sanchez does not mention hooks on the sides of the frame. However Howes discloses removable hooks (225) for a trailer (see figure 7A). It would have been obvious for one of ordinary skill in the art to modify Sanchez by adding removable hooks onto the side frame, in order to provide a way to secure a load on the trailer by tying the load with a rope or strap to the removable hooks. The combination of Sanchez and Howes can be seen as the combination of prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant is reminded of the double patenting rejection listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611